Citation Nr: 0411310	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative 
arthritis of the left knee, status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which increased the veteran's disability rating for his 
degenerative arthritis of the left knee, residuals of medial 
meniscectomy, from 10 to 20 percent disabling.

The Board notes that, in October 2002, the RO apparently received 
a claim from the veteran for service connection for post-traumatic 
stress disorder.  No further evidentiary or procedural development 
on this claim appears in the veteran's claims file.  The matter is 
referred to the RO for further clarification and adjudication.

As discussed below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification if further action is required on the part of 
the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) substantially 
modified the circumstances under which VA's duty to notify and 
assist claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (2000) (now codified at 38 U.S.C.A. §§ 
5100-5103A, 5106-7 (West 2002).  VA has published regulations 
implementing many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to provide 
an appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.159(b)(2) (2003).  Second, VA has a duty to notify the claimant 
as to any information and evidence needed to substantiate and 
complete a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Third, VA 
has a duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

The claims file reflects that the veteran has not been advised of 
the provisions of the VCAA or of its implementing regulations.  
There is no indication in the file that the RO notified the 
veteran of the VCAA or its effect on his claim.  Because of the 
change in the law brought about by the VCAA, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new law.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747 (1992)).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that the 
additional evidentiary development is also needed prior to final 
appellate consideration of his claim.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 (2003).  
In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran filed a claim for an increased rating for his 
degenerative arthritis of the left knee, status post medial 
meniscectomy, in November 2000.  Essentially, he contends that his 
left knee degenerative arthritis is more severe than reflected in 
the 20 percent rating the RO assigned to his service-connected 
disability in March 2001.

The veteran's most recent VA examination report is dated February 
2001.  Given that this report is more than three years old, the 
Board believes that the veteran should be afforded the opportunity 
to be re-examined by VA for his disability.  The veteran is hereby 
referred to 38 C.F.R. §§ 3.158, 3.655 (2003), under which his 
failure to cooperate with the scheduled VA examinations could 
result in adverse action on his claim.

Thus, due process requires that this case be REMANDED to the RO 
for the following action:

1.  The RO should review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide the names and 
addresses of all VA and non-VA medical providers who have treated 
him for the disorder at issue since November 2000.  The RO should 
then request all additional pertinent medical records from these 
medical providers.

3.  The veteran should be scheduled for an appropriate VA 
examination (e.g., orthopedic) to determine the current severity 
of his service-connected degenerative arthritis of the left knee.  
All indicated tests and studies, including X-rays and range of 
motion studies in degrees, should be performed and all clinical 
findings reported in detail.  To the extent possible, all 
symptomatology and pathology not associated with the service-
connected residuals of left knee injury should be distinguished 
from the symptomatology and pathology associated with the service-
connected disability.  The examiner should elicit all of the 
veteran's subjective complaints regarding his left knee disability 
and offer opinions as to whether there is adequate pathology to 
support the level of each complaint.  The examiner should 
specifically identify the extent of any muscle impairment 
associated with the service-connected disability.  The physician 
should be specifically requested to identify any objective 
evidence of pain or functional loss due to pain associated with 
the service-connected disabilities.  The physician should also be 
requested to provide an opinion, with complete rationale, as to 
whether it is at least as likely as not that pain could 
significantly limit functional ability during flare-ups, if the 
veteran describes flare-ups.  The physician should also be 
requested to describe any weakened movement, excess fatigability, 
or incoordination associated with the service-connected 
disability.  The examiner should express an opinion concerning the 
impact of the service-connected disability on the veteran's 
ability to work.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
complete rationale should be given for all opinions and 
conclusions expressed.  The claims folder should be made available 
to the examiner for review prior to the examination, and the 
examination report should indicate whether the veteran's medical 
records were reviewed.

4.  Thereafter, the RO should readjudicate the veteran's claim for 
an increased rating for degenerative arthritis of the left knee.  
If the benefits sought on appeal remain denied, the veteran and 
his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to include a summary of 
the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal since the June 2002 
statement of the case.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. § 
20.1100(b) (2003).



